DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Representative Capacity
The reply from applicant dated May 3, 2021, is signed by an attorney who is not of record.  However, the reply is considered by the examiner to be in compliance with the requirements in 37 C.F.R. § 1.34 and MPEP § 402.04 for a practitioner to act in a representative capacity.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 33 and 35-40 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 33 and 35-40: Claim 33 recites that the phenolic OH content is “at least about 50 to at least about 70 per 100 Ar units.”  Thus the claimed range is defined in terms of a broader range (“at least about 50”) and a narrower range (“at least about 70”) that falls within the broader range.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the 
	Similarly, claim 33 recites that the β-O-4 content is “at least about 10 to at least about 30 per 100 Ar units.”  Thus the claimed range is defined in terms of a broader range (“at least about 10”) and a narrower range (“at least about 30”) that falls within the broader range.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 33 recites the broad recitation “at least about 10”, and the claim also recites “at least about 30” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is: (1) merely exemplary of the remainder of the claim, and therefore not required; or (2) a required feature of the claim.  For the purpose of further examination, the narrower range is considered to be optional and not required.
Claims 44-50 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 44-50: Claim 44 recites that the phenolic OH content is “at least about 50 to at least about 70 per 100 Ar units.”  Thus the claimed range is defined in terms of a broader range (“at least about 50”) and a narrower range (“at least about 70”) that falls within the broader range.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present 
	Similarly, claim 44 recites that the β-O-4 content is “at least about 10 to at least about 30 per 100 Ar units.”  Thus the claimed range is defined in terms of a broader range (“at least about 10”) and a narrower range (“at least about 30”) that falls within the broader range.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 44 recites the broad recitation “at least about 10”, and the claim also recites “at least about 30” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is: (1) merely exemplary of the remainder of the claim, and therefore not required; or (2) a required feature of the claim.  For the purpose of further examination, the narrower range is considered to be optional and not required. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 
Claims 33 and 35-40 are rejected under 35 U.S.C. § 103 as obvious over WO 2011/097721 (“Berlin”) as evidence by W.J.J. Huijgen et al., Characteristics of Wheat Straw Lignins from Ethanol-Based Organosolv Treatment, 59 Industrial Crops and Products 85 (2014) (“Huijgen”), Poulomi Sannigrahi & Arthur J. Ragauskas, Fundamentals of Biomass Pretreatment by Fractionation, in Aqueous Pretreatment of Plant Biomass for Biological and Chemical Conversion to Fuels and Chemicals, Ed. Charles E. Wyman, 201 (2013) (“Sannigrahi”), and Bodo Saake & Ralph Lehnen, Lignin, in 21 Ullmann’s Encyclopedia of Industrial Chemistry 21, published online 2007 (“Saake”).
Considering Claim 33: Berlin teaches example organosolv spruce lignins prepared under acid-catalyzed ethanol pulping conditions.  (Berlin, 15, Example 2, Table 4).  Berlin teaches that the ethoxyl content of the example lignins ranges from 0.56 to 1.34 mmol/g.  The units for the ethoxyl content given by Berlin are different than the units recited by claim 33 (i.e., ethoxyl groups per 100 Ar units).  However, converting the units given by Berlin into the claimed units gives rise to an ethoxyl group content per 100 Ar units falling within the claimed range.  In particular, evidentiary reference Saake shows that typical spruce lignins have a C9 formula of C9H7.82O2.4(OCH3)0.92.  (Saake, 26, Table 1).  The examiner calculates that this formula corresponds to a molecular weight of about 183 g/mol.  One of ordinary skill would understand that each C9 unit of a lignin structure contains a single Ar unit.  Aside from the presence of ethoxyl groups, one of ordinary skill would also expect the C9 unit structure of the spruce lignin of Berlin to be similar to the spruce lignin of Saake because they are from the same plant material (i.e., the softwood spruce).  Accordingly, the examiner calculates that Berlin’s teaching of an ethoxyl content of from 0.56 to 1.34 mmol/g corresponds to about 10 to 24 ethoxyl groups per 100 Ar units (e.g., 0.56 mmol/g × 183 g/mol × 1 mol/1000 mmol × 100 = 10).  This range falls within the claimed range of 1 to about 45 ethoxyl groups per 100 Ar unit.

	Evidentiary reference Sannigrahi shows that ethoxyl groups are introduced into lignin through the cleavage of α-O-aryl linkages under ethanol organosolv conditions.  (Sannigrahi, 213, Figure 10.2, OR1 group in upper right structure).  Sannigrahi further states that under organosolv conditions “the cleavage of aryl ether linkages is primarily responsible for lignin breakdown” and that “α-O-aryl ether bonds are cleaved more easily [than] α-O-aryl ether bonds.”  (Id. 213, first full paragraph).
	Evidentiary reference Saake provides evidence that the proportion of β-O-4 C9 linkages per C9 unit of spruce lignin is 39-48 percent.  (Saake, 26, Table 1).  This corresponds to 39-48 β-O-4 linkages per 100 Ar units.  This range falls within the claimed range of a “β-O-4 content of at least about 10 to at least about 30.”  One of ordinary skill in the art would reasonably expect the proportion of β-O-4 C9 linkages per C9 unit in the more generic spruce lignin of Saake would necessarily be similarly present in the particular spruce lignin of Berlin.
	The examiner recognizes that Table 4 of Berlin does not teach the ethoxyl content in the same units as recited by claim 1 and is silent as to the β-O-4 content of the lignin.  Accordingly, these terms are not explicitly disclosed by the reference.  However, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.  “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102.”  In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977); see MPEP § 2112(III).
	It is the examiner’s position that evidentiary references Huijgen, Sannigrahi, Saake present sufficient information on the structure of the organosolv lignin of Berlin to support a finding that the claimed ethoxyl content and β-O-4 content would necessarily 
Berlin is silent as to the phenolic OH content of the organosolv spruce lignin.  However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  See MPEP § 2144.09(I).  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  In the present case, both the presently claimed compound and the compound taught by Berlin are organosolv-type lignins prepared with ethanol and sulfuric acid.  (Berlin, paragraph bridging pages 15 and 16; present specification, ¶ 0128).  Furthermore, both Berlin and the present specification contemplate the use of the produced lignin in making carbon fibers.  (Berlin, 10, final full paragraph; present specification, ¶ 0007).  Berlin is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin materials.  One of ordinary skill would have had a motivation to prepare the claimed compound and an expectation that it would have utility in making carbon fibers, and the motivation to have done so would have been that Berlin teaches an organosolv lignin with a substantially similar structure that is used for preparing carbon fibers.  Evidentiary references Huijgen, Sannigrahi, Saake support a finding that the organosolv lignin of Berlin would have a structure that is substantially similar to the claimed structure for the reasons discussed above with respect to these evidentiary references.
Considering Claims 35-40: Claims 35-40 recite process steps used to produce the claimed functionalized lignin.  Berlin does not teach the recited process steps.  However, the instant claims are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Berlin teaches a lignin having the functional group content of the claims, and there is no evidence that the process steps recited by claims 35-40 would materially affect the structure of the final product.  In particular, none the limitations of claims 35-40 further define the structure of the claimed functionalized lignin.
Claims 44-50 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2011/097721 (“Berlin”) in view of US 2013/0060071 (“Delledonne”), as evidence by W.J.J. Huijgen et al., Characteristics of Wheat Straw Lignins from Ethanol-Based Organosolv Treatment, 59 Industrial Crops and Products 85 (2014) (“Huijgen”), Poulomi Sannigrahi & Arthur J. Ragauskas, Fundamentals of Biomass Pretreatment by Fractionation, in Aqueous Pretreatment of Plant Biomass for Biological and Chemical Conversion to Fuels and Chemicals, Ed. Charles E. Wyman, 201 (2013) (“Sannigrahi”), and Bodo Saake & Ralph Lehnen, Lignin, in 21 Ullmann’s Encyclopedia of Industrial Chemistry 21, published online 2007 (“Saake”).
Considering Claim 44: Berlin teaches example organosolv spruce lignins prepared under acid-catalyzed ethanol pulping conditions.  (Berlin, 15, Example 2, Table 4).  Berlin teaches that the ethoxyl content of the example lignins ranges from 0.56 to 1.34 mmol/g.  Berlin does not appear to explain the source of the ethoxyl groups in the lignin.  However, evidentiary reference Huijgen explains that acid-catalyzed organosolv processes conducted in ethanol introduce ethoxyl groups from etherification of aliphatic hydroxyl groups or esterification of carboxyl groups.  (Huijgen, 91, second column, final full paragraph).
Evidentiary reference Sannigrahi shows that ethoxyl groups are introduced into lignin through the cleavage of α-O-aryl linkages under ethanol organosolv conditions.  (Sannigrahi, 213, Figure 10.2, OR1 group in upper right structure).  Sannigrahi further states that under organosolv conditions “the cleavage of aryl ether linkages is primarily responsible for lignin breakdown” and that “α-O-aryl ether bonds are cleaved more easily [than] α-O-aryl ether bonds.”  (Id. 213, first full paragraph).
9 linkages per C9 unit of spruce lignin is 39-48 percent.  (Saake, 26, Table 1).  This corresponds to 39-48 β-O-4 linkages per 100 Ar units.  This range falls within the claimed range of a “β-O-4 content of at least about 10 to at least about 30.”  One of ordinary skill in the art would reasonably expect the proportion of β-O-4 C9 linkages per C9 unit in the more generic spruce lignin of Saake would necessarily be similarly present in the particular spruce lignin of Berlin.
	Evidentiary reference Saake further provides evidence that the proportion of phenolic OH groups per C9 unit of spruce lignin is 29.4 percent.  (Id.)  This corresponds to 29.4 phenolic OH groups per 100 Ar units.  This value falls within the claimed range of a “phenolic OH content of less than about 70.”  One of ordinary skill in the art would reasonably expect the proportion of phenolic OH groups per C9 unit in the more generic spruce lignin of Saake would necessarily be similarly present in the particular spruce lignin of Berlin.
Berlin is silent as to whether the organosolv spruce lignin has an acyl content falling within the claimed range.  It is clear from Example 2 of the present specification at ¶ 0132 that the claimed acyl content is achieved by conducting an organosolv treatment in the presence of acetic acid.  That is, just as an organosolv extraction of lignin with ethanol necessarily introduces ethyl groups (equivalent to ethoxyl groups), as discussed by evidentiary references Huijgen and Sannigrahi, so too organosolv extraction of lignin with acetic acid necessarily introduces acetyl groups into the lignin structure.  One of ordinary skill would understand that an acetyl group is a type of acyl group.
Delledonne teaches that organosolv lignin can be prepared using a variety of solvents.  (Delledonne, ¶ 0050).  Two of the thirteen solvents identified by Delledonne are ethanol and acetic acid.  (Id.).  Berlin and Delledonne are analogous art because they are directed to the same field of endeavor as the claimed invention, namely methods of extracting and processing lignin.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the ethanol solvent of Berlin with the acetic acid solvent suggested by Delledonne.  The motivation would have been that it is obvious to substitute equivalents See MPEP § 2144.06.  Delledonne provides evidence that both ethanol and acetic acid are known solvents for organosolv lignin extraction, thus providing evidence of obviousness in substituting one for the other.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).	For the reasons discussed in the paragraph above, the use of acetic acid as an organosolv extraction solvent would necessarily introduce acetyl groups into the extracted organosolv lignin.  With respect to the broad acyl content range recited by claim 44 (1 to 45 acyl groups per 100 Ar), one of ordinary skill in the art would reasonably expect that an acetyl content falling within the claimed range would be achieved through the variation of temperature, reaction time, and solvent concentration conducted in the course of routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).
Berlin is silent as to the phenolic OH content of the organosolv spruce lignin.  However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  See MPEP § 2144.09(I).  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  In the present case, both the presently claimed compound and the compound suggested by Berlin and Delledonne are organosolv-type lignins prepared with a reactive organic solvent and sulfuric acid.  (Berlin, paragraph bridging pages 15 and 16; present specification, ¶ 0128).  Furthermore, both Berlin and the present specification contemplate the use of the produced lignin in making carbon fibers.  (Berlin, 10, final full paragraph; present specification, ¶ 0007).  One of ordinary skill would have had a motivation to prepare the claimed compound and an expectation that it would have utility in making carbon fibers, and the motivation to have done so would have been that Berlin teaches an organosolv lignin with a substantially similar structure that is used for preparing carbon fibers.  Evidentiary references Huijgen, 
Considering Claims 45-50: Claims 45-50 recite process steps used to produce the claimed functionalized lignin.  Berlin does not teach the recited process steps.  However, the instant claims are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Berlin and Delledonne teach a lignin having the functional group content of the claims, and there is no evidence that the process steps recited by claims 45-50 would materially affect the structure of the final product.  In particular, none the limitations of claims 45-50 further define the structure of the claimed functionalized lignin.
Response to Arguments
Applicant’s arguments in the remarks dated May 3, 2021, have been fully considered, and the examiner responds as follows.
A) At pages 8-9 of the remarks, applicant argues that the anticipation rejection set forth in the Office Action dated February 5, 2021, should be withdrawn.  The argument has been fully considered but is moot.  The examiner has withdrawn the anticipation rejection because there is no express teaching in Berlin of a phenolic OH content within the range of amended claim 33.  Additionally, there is not sufficient evidentiary support, in the examiner’s view, to conclude that the claimed phenolic OH content is necessarily present (i.e., inherent) in the organosolv lignin of Berlin.
B) At pages 9-12 of the remarks, applicant argues that the obviousness rejections set forth in the Office Action dated February 5, 2021, should be withdrawn.  Applicant argues that the combination of five references and the calculations presented by the examiner would fall outside of the skill of one of ordinary skill.  This argument has been fully considered but is not found to be persuasive for two reasons.
See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  With respect to claim 33, the grounds of rejection identify four references and not five, as applicant asserts.  Further, three of the four references (Huijgen, Sannigrahi, and Saake) are evidentiary references that merely present evidence of how one of ordinary skill in the art would understand the teachings of Berlin.  With respect to claim 44, the grounds of rejection do identify five references.  However, as with claim 33, three of these references are evidentiary references that present evidence of how one of ordinary skill in the art would understand the teachings of Berlin and Delledonne.
Second, in response to applicant’s suggestion that the examiner has presented calculations that would be beyond the skill of one of ordinary skill in the art, it is the examiner’s position that these calculations are not as complicated as applicant suggests.  In discussing Berlin, the examiner has presented two types of calculations that would be well within the skill of one of ordinary skill in the art.  First, the calculation of a molecular weight from the formula C9H7.82O2.4(OCH3)0.92.  Second the conversion of the “mmol/g” units of Berlin into the “per 100 Ar” units set forth in the claims.  Both of these types of calculations would be well within the skill one of ordinary skill in the art who has a basic knowledge of the polyphenylpropanoid structure of lignin.  The examiner also notes that applicant does not appear to present any evidence that the calculations given by the examiner are incorrect.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767